PER CURIAM.
This is a proceeding in mandamus wherein the plaintiff seeks to compel the defendants as the “Abstracters’ Board” of this state (chapter 1, Laws 1929) to issue to plaintiff a certificate authorizing it to engage in the business of making and compiling abstracts of title to real property in the counties of Tripp and Todd.
The matter was tried in the circuit court in Tripp county. Findings of fact and conclusions of law were favorable to defendants, and judgment was entered dismissing plaintiff’s petition, and from this judgment plaintiff appeals. Pending the appeal the defendants, as the abstracters’ board, pursuant to a new application on the part of plaintiff, issued to plaintiff the certificate sought in this proceeding. This being the only remedy asked by the plaintiff, there is no longer any controversy between the parties; therefore, the appeal will be, and hereby is, dismissed without costs.
Dismissed.
WARREN, P. J., and POLLEY, CAMPBELL and ROBERTS, JJ., concur.
RUDOLPH, J., absent and not sitting.